Mr. Chief Justice Shepard
delivered the opinion of the Court:
The trial of the issues formed and certified in the interlocutory order appealed from will result in vexatious delay and costs, to no purpose, should it afterwards be determined, on an appeal from a final decree, that the equity court had no jurisdiction to determine the question between the contesting claimants. Eor that reason the special appeal has been allowed, in the exercise of the discretion committed to this court.
No question is raised by any of the parties to the jurisdiction of the equity court to appoint receivers to control and care for *104the property, and to collect and preserve .the rents-and revenues thereof, pending the determination of the question of title. Stone & Fairfax, -who were in the actual, possession, disclaimed any interest in the .property, and have surrendered-the same, to .the receivers^ They also rendered an account of the receipts of rents by them during their possession, which has been stated and the ascertained amount delivered to the receivers. Both of the claimants of the title joined in the prayer for the appointment of the receivers. The conditions presented seem to furnish an eminently, proper case for the interposition-of-equity-to that extent. . No objection has been raised to the settlement of the account.of Stone & Fairfax, and their virtual, discharge from the cause, and, on the argument in this court, the appellant specially waived objection to that portion of the-order .settling the account, which made an allowance to Stone & Fairfax for the costs, incurred by them, in the proceeding.
The single question for our consideration, then, is whether the equity court had jurisdiction to make the further order staying the prosecution. of the actions of ejectment, and directing issues to be tried, under its supervision, to determine the question of title between Maroney and Healey. The titles of the respective claimants, as disclosed by their pleadings, are strictly legal.. Each-has an adequate and .complete remedy at law by action of ejectment. A court of equity clearly has no jurisdiction, under the guise of an ejectment bill, to determine the question of legal title. -.
It is contended by the appellees that the equity court, having obtained jurisdiction for the purpose of appointing the receivers .of .the property,-.may retain that jurisdiction for the purpose of deciding the whole controversy between the parties, notwithstanding their rights are strictly legal, and the final remedy is of the kind which would be given in a court of- common law. The rule relied on is a -familiar one, but we cannot agree that it governs this case. . -
The equity court had no jurisdiction over any part of the subject-matter of the controversy between the complainant, Maroney, and.the intervener, Healey. ■ ■ ■
*105Each of them had begun an action of ejectment to try the question of title in the only court in which it should be tried, namely, a court of law.
The only remedy sought was the preservation of the property pending litigation. It was not an original, but an ancillary, suit for the preservation of the subject-matter of the litigation. The jurisdiction of the equity court is limited to that end. Erhardt v. Boaro, 113 U. S. 537, 539, 28 L. ed. 1116, 1117, 5 Sup. Ct. Rep. 565. The case is analogous to that of a partition.suit of which an equity court has undoubted jurisdiction, in the progress of which it is made to appear that the legal title to the land is disputed. Upon the development of that fact the court of equity can only suspend the proceeding and retain the bill to give the parties a reasonable opportunity to proceed at law for the settlement of the question of title. Roller v. Clarke, 19 App. D. C. 539, 545, s. c. 199 U. S. 541, 50 L. ed. 300, 26 Sup. Ct. Rep. 141.
It is also' contended that, Stone & Fairfax having filed an answer, which is to be regarded as in the nature of a cross bill of interpleader, the equity court has jurisdiction on that ground to avoid a multiplicity of suits. It would seem to be a novel proposition that one in the wrongful possession of land can, by a bill of interpleader, to protect himself from actions of ejectment and recovery of damages therein, by different claimants, bring the question of legal title thereto within the cognizance of equity.
If it be true that one in possession of -land without claim of any interest therein may abandon that possession and disclaim title in an action of ejectment, and'then, having profits'derived therefrom in which he claims no interest, be entitled to a bill of interpleader against opposing claimants in order that he may have protection against independent actions by said several claimants, that relief has already been given. Without objection, Stone & Fairfax have been permitted to render an account and pay the money into court by a decree against which no one of the parties complains. The entire purpose of their so-called interpleader has been accomplished. . Having posses*106siou of. the property and-the fund for the purpose of their conservation, the court of equity will retain the same until the question of title to the land can be settled by a court of law. This ancillary relief which it is entitled to give furnishes no foundation for assuming jurisdiction to determine the question of legal title. If the prosecution of the actions of ejectment against Stone & Fairfax are continued, they can enter a disclaimer, and, as to the claim for past rents and revenues, they may plead in bar the decree of the equity court respecting the same, in which the other parties have acquiesced. Our conclusion is that so much of the interlocutory decree as enjoins the prosecution of the -actions of ejectment, and frames issues for the trial of title to the land, is erroneous. It will therefore be reversed with costs, and the cause will be remanded, with direction to vacate that portion of the decree, and for further proceedings not inconsistent with this opinion. Reversed.
On December 15, 1909, this court modified its decree so as to tax the costs in this court against the funds in the hands of the receivers. . ' - . .